Exhibit 10.2

Execution Version

SUPERIOR ENERGY SERVICES, INC.

CHANGE OF CONTROL SEVERANCE PLAN

The Company (as defined below) hereby adopts this Superior Energy Services, Inc.
Change of Control Severance Plan, effective as of June 15, 2013.

ARTICLE 1

PURPOSE AND TERM

1.1 Purpose. The purposes of this Plan are to secure the interests of the
Company’s stockholders in the event of a Change of Control of the Company and to
better align the interests of stockholders and executive officers. In the event
of a Change of Control, this Plan would provide an enhanced and
performance-based severance payment to (i) encourage executive officers to
remain employed with the Company or its Affiliate during that period of
financial uncertainty preceding and following the Change of Control and
(ii) assist such executive officers in their transition to other employment.

1.2 Term. The Plan shall be effective as of the Effective Date, subject to
amendment from time to time in accordance with Section 7.2. The Plan shall
continue until terminated pursuant to Article 7.

ARTICLE 2

DEFINITIONS

As used herein, the following words and phrases shall have the following
meanings:

2.1 “Accounting Firm” means the independent certified public accounting firm
designated according to Section 3.3.

2.2 “Acknowledgment and Acceptance” means the acknowledgment and acceptance
required to be executed by a Participant prior to receipt of a Severance Benefit
under this Plan as described in Section 5.2(b).

2.3 “Affiliate” means a person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company.

2.4 “Board” means the Board of Directors of the Company.

2.5 “Business Day” means a day (A) other than Saturday or Sunday, and (B) on
which commercial banks are open for business in Houston, Texas.

2.6 “Cause” shall have the meaning of such term in the Participant’s Employment
Agreement, or if there is no such definition or if the Participant is not party
to an Employment Agreement, “Cause” shall mean:



--------------------------------------------------------------------------------

(a) the substantial and continued willful failure by a Participant to perform
his or her material duties, which results, or could reasonably be expected to
result, in material harm to the business or reputation of the Company, which
failure or breach is not corrected (if correctable) by the Participant within 30
days after written notice of such failure or breach is delivered to the
Participant by the Company;

(b) a violation by a Participant of the Company’s Code of Business Ethics and
Conduct, which violation is not corrected (if correctable) by the Participant
within 30 days after written notice of such violation is delivered to the
Participant by the Company; or

(c) the commission by a Participant of any criminal act involving moral
turpitude or a felony which results in an indictment or conviction.

2.7 “Change of Control” shall mean:

(a) the acquisition by any person of beneficial ownership of 50% or more of the
outstanding shares of the Common Stock or 50% or more of the combined voting
power of the Company’s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:

(i) any acquisition (other than a Business Combination (as defined below) which
constitutes a Change of Control under Section 2.7(b) hereof) of Common Stock
directly from the Company,

(ii) any acquisition of Common Stock by the Company,

(iii) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or

(iv) any acquisition of Common Stock by any corporation or other entity pursuant
to a Business Combination that does not constitute a Change of Control under
Section 2.7(b) hereof; or

(b) consummation of a recapitalization, reorganization, share exchange, merger
or consolidation (including any such transaction involving any direct or
indirect subsidiary of the Company) or sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”);
provided, however, that in no such case shall any such transaction constitute a
Change of Control if immediately following such Business Combination:

(i) the individuals and entities who were the beneficial owners of the Company’s
outstanding Common Stock and the Company’s voting securities entitled to vote
generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively,

 

2



--------------------------------------------------------------------------------

of more than 50% of the then outstanding shares of common stock, and more than
50% of the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the surviving or
successor corporation, or, if applicable, the ultimate parent company thereof
(the “Post-Transaction Corporation”), and

(ii) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either the Company, the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 25% or more of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Post-Transaction Corporation or 25% or more of the combined voting power of the
then outstanding voting securities of such corporation, and

(iii) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination;

provided, that for purposes of any payment hereunder that is deferred
compensation pursuant to Section 409A of the Code and is payable on account of a
Change of Control, the event must also constitute a “change in control event”
within the meaning of Treasury Regulation Section 1.409A-3(i)(5).

For purposes of this Section 2.7, the term “person” shall mean a natural person
or entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.

For purposes of this Section 2.7, “Incumbent Board” shall mean the individuals
who, as of the Effective Date, constitute the Board; provided, however, that any
individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least two-thirds of the directors then composing the Incumbent Board shall be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Incumbent Board.

2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying regulations.

2.9 “Committee” means the Compensation Committee of the Board.

 

3



--------------------------------------------------------------------------------

2.10 “Common Stock” means the common stock of the Company, $.001 par value per
share.

2.11 “Company” means Superior Energy Services, Inc., or its successor as
provided in Section 8.6.

2.12 “Consultant” means the compensation consultant designated according to
Section 3.2.

2.13 “Disability” means a Participant’s incapacity due to physical or mental
illness and such Participant becoming eligible to receive benefits under the
Company’s long-term disability plan.

2.14 “Effective Date” means June 15, 2013.

2.15 “Employment Agreement” means a written agreement between a Participant and
the Company or an Affiliate governing the terms of the Participant’s employment
with the Company or an Affiliate.

2.16 “Good Reason” shall (i) mean that the Company does not fulfill its
obligation under Section 8.6 to require a successor to the Company to expressly
assume and agree to perform the Plan and (ii) have the meaning of such term in
the Participant’s Employment Agreement; provided, however, that if there is no
such definition or if the Participant is not party to an Employment Agreement,
in addition to (i) above “Good Reason” shall also mean:

(a) without a Participant’s prior written consent, there is a material reduction
in the Participant’s authority, duties or responsibilities with the Company,
which reduction is considered to be a significant demotion in the scope of
Participant’s employment with the Company, provided that Good Reason shall not
exist in circumstances where Participant’s duties or responsibilities are
expanded or where there is a realignment of Participant’s reporting
responsibilities for business units of the Company;

(b) without a Participant’s prior written consent, there is a material reduction
in Participant’s base salary or annual bonus opportunity (whether in one
reduction or cumulatively), excluding an elimination or reduction of a benefit
under any benefit plan or arrangement in which the Participant participates that
affects other executive officers in a similar way; or

(c) without a Participant’s prior written consent, the Company requires the
Participant to be based at any office other than an office that is within the
Houston Area or the Principal Office Area, excluding travel reasonably required
in the performance of the Participant’s duties. For purposes of determining Good
Reason, “Houston Area” is the geographic area that is within 50 miles of the
Company’s principal corporate office in Houston, Texas, as of the Effective
Date, and “Principal Office Area” means the geographic area that is within 30
miles of the Company’s office (other than any Houston office) at which the
Participant was based prior to such change.

 

4



--------------------------------------------------------------------------------

Good Reason shall not exist unless: (x) the Participant provides written Notice
of Termination to the Company of the existence of the Good Reason event within
60 days of the Participant having knowledge of its initial existence, (y) the
Company is provided 30 days from the receipt of such notice during which it may
remedy the Good Reason event (if such Good Reason event is cured by the Company
by the end of such 30 day period, the Participant shall not have Good Reason to
terminate employment), and (z) the Participant actually terminates the
Participant’s employment no later than the date that is one year after the date
the Participant had knowledge of the initial existence of Good Reason.

2.17 “Notice of Termination” means written notice to the Company by the
Participant that sets forth in reasonable detail the facts and circumstances
supporting the Good Reason event and specifies a Termination Date that satisfies
the requirements of

Article 6.

2.18 “Officer” means any employee of the Company designated by the Board as an
executive officer.

2.19 “Participation Agreement” means an agreement between the Company and an
Officer that provides for such Officer’s participation in the Plan.

2.20 “Participant” means any Officer of the Company who is eligible to
participate in the Plan pursuant to Section 4.1.

2.21 “Plan” means this Superior Energy Services, Inc. Change of Control
Severance Plan.

2.22 “Prior Severance Payment” has the meaning set forth in Section 5.2(b).

2.23 “Protected Period” means the period beginning on the date that is six
(6) months prior to the date of the consummation of a Change of Control and
ending on the date that is two (2) years after the date of the consummation of
such Change of Control.

2.24 “Qualifying Termination” means a Participant’s termination of employment
with the Company and its Affiliates (i) by the Company without Cause or (ii) by
the Participant for Good Reason. A Qualifying Termination shall not include a
Participant’s (a) voluntary termination of employment (other than for Good
Reason), (b) termination of employment due to death or (c) involuntary
termination by the Company for Cause or due to Disability.

2.25 “Severance Benefit” means the lump sum cash benefit potentially payable to
a Participant under Section 5.2.

2.26 “Termination Date” means the date of the termination of a Participant’s
employment with the Company and its Affiliates as determined in accordance with
Article 6.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

ADMINISTRATION

3.1 Administration. The Plan shall be administered by the Committee, which shall
have full and exclusive power to interpret this Plan and to adopt rules,
regulations and guidelines to carry out this Plan as it deems necessary or
appropriate. Any Committee decision in interpreting and administering this Plan
shall lie within its sole and absolute discretion and shall be final, conclusive
and binding on all parties concerned. After the occurrence of a Change of
Control, the Board shall assume all powers and responsibilities designated to
the Committee under the Plan.

3.2 Consultant. The Consultant shall be designated by the Committee no later
than the tenth day following the public announcement by the Company of an event
which, if consummated, would constitute a Change of Control. If the Consultant
has not been designated by such date, the Consultant shall be designated by the
majority vote of all Participants, with each Participant having one vote.

3.3 Accounting Firm. The Accounting Firm shall be designated by the Committee no
later than the tenth day following the public announcement by the Company of an
event which, if consummated, would constitute a Change of Control. If the
Accounting Firm has not been designated by such date, the Accounting Firm shall
be the independent certified public accounting firm serving as the Company’s
auditor immediately prior to the Change of Control; provided, that if the
Accounting Firm has not been designated by such date and the firm serving as the
Company’s auditor declines to serve as the Accounting Firm, the Accounting Firm
shall be designated by the majority vote of all Participants, with each
Participant having one vote.

3.4 Determination of Severance Benefits. The Committee shall determine the
Severance Benefit potentially payable with respect to each Participant under
Section 5.2(b) and such determination of the Committee shall be final and
binding; provided, that the Committee may review and revise the initial
determination of Severance Benefits within the 60 days following the Change of
Control. The Committee, as needed, shall consult the Accounting Firm and the
Consultant with respect to the calculation of any “excess parachute payments” as
defined in Section 280G(b) of the Code and of Severance Benefits, respectively.
The Company shall provide such data as necessary for the Accounting Firm and the
Consultant to make calculations related to the Severance Benefits. The Company
shall be responsible for all fees and expenses of the Accounting Firm and the
Consultant.

ARTICLE 4

ELIGIBILITY

4.1 Participation. An Officer shall be a Participant in the Plan if so provided
under any written agreement between the Company and the Officer, including an
Employment Agreement or a Participation Agreement.

4.2 Duration of Participation. Subject to Article 5 and Article 7, a Participant
shall cease to be a Participant in the Plan if his or her employment is
terminated under circumstances

 

6



--------------------------------------------------------------------------------

in which he or she is not entitled to Severance Benefits under the terms of the
Plan or if the written agreement providing for participation in the Plan is
terminated or expires; provided, however, that if such written agreement is
terminated or expires during the Protected Period, the individual shall remain a
Participant in the Plan until the earlier of the end of such Protected Period or
the settlement of all obligations of the Company under the Plan pursuant to the
individual’s Qualifying Termination. Notwithstanding the foregoing, a
Participant who has terminated employment and is entitled to Severance Benefits
under Section 5.1 shall remain a Participant in the Plan until the full amount
of the Severance Benefits and any other amounts payable under the Plan have been
paid to the Participant.

ARTICLE 5

SEVERANCE BENEFITS

5.1 Right to Severance Benefits. A Participant shall be entitled to receive from
the Company Severance Benefits in the amount provided in Section 5.2 if, within
the Protected Period, the Participant experiences a Qualifying Termination.

5.2 Amount of Severance Benefits.

(a) Notification. Within 20 days after the occurrence of a Change of Control,
the Company will provide written notification to each Participant in the Plan of
the potential Severance Benefit that the Participant would receive under the
Plan pursuant to Section 5.2(b), including the data used to determine such
amount. The Participant shall have through the 35th day after the Change of
Control to provide to the Company a written request that the amount of his or
her Severance Benefit be reviewed, and the Company shall review and respond to
any such written request by the first Business Day after the 50th day following
the Change of Control.

(b) Severance Benefit. If a Participant’s employment is terminated in
circumstances entitling him or her to Severance Benefits as provided in
Section 5.1, then the Company shall pay to the Participant in a single lump sum
cash payment on the Payment Date (as defined hereinafter) or such later date as
may be required by Section 5.4, the Severance Benefit for such Participant as
determined in accordance with Exhibit A hereto; provided, however, that if the
Participant received a cash severance payment under the Participant’s Employment
Agreement (a “Prior Severance Payment”), the Participant’s Severance Benefit
shall be reduced by the Prior Severance Payment; and further provided, that as a
condition to the receipt of the Severance Benefit under this Section 5.2(b), the
Participant must execute and return to the Company on or before the Payment Date
the Acknowledgement and Acceptance substantially in the form attached hereto as
Exhibit B, which Acknowledgement and Acceptance shall be provided by the Company
to the Participant within 30 days after the Change of Control. For purposes of
this Section 5.2(b), the “Payment Date” with respect to each Participant shall
be the first Business Day following the later of (i) the date 60 days following
the Change of Control or (ii) the date 60 days following the Participant’s
Termination Date.

 

7



--------------------------------------------------------------------------------

(c) Preservation of Maximum Benefit. Notwithstanding any contrary provision in
this Plan, if (i) the sum of a Participant’s potential Severance Benefit plus
Total Change of Control Value (as defined in Exhibit A hereto) as calculated
pursuant to Section 5.2(b) at the time specified under Section 5.2(a) would not
subject the Participant to the excise tax imposed by Section 4999 of the Code,
or any successor provision thereto, by reason of being considered “contingent on
a change in ownership or control” of the Company, within the meaning of
Section 280G(b)(2) of the Code, or any successor provision thereto (the “Excise
Tax”), (ii) the Participant subsequently becomes entitled to receive a Severance
Benefit pursuant to Section 5.1, (iii) as of the date of the Participant’s
Qualifying Termination, the Participant received or becomes entitled to receive,
in addition to the Severance Benefit and Total Change of Control Value, any
other payment or distribution by the Company to or for the benefit of the
Participant, whether paid or payable or distributed or distributable pursuant to
the terms of this Plan or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement (excluding the Severance Benefit
and Total Change of Control Value, individually and collectively, a “Payment”),
and (iv) as a result of the Payment, the sum of Severance Benefit, the Total
Change of Control Value and the Payment (collectively, the “Total Payment”)
would, but for the application of this Section 5.2(c), cause the Participant to
be subject to the Excise Tax, then:

(i) if the After-Tax Payment Amount (as defined below) would be greater by
reducing the amount of the Total Payment otherwise payable to the Participant to
the minimum extent necessary (but in no event less than zero) so that, after
such reduction, no portion of the Total Payment would be subject to the Excise
Tax, then the Total Payment shall be so reduced; and

(ii) if the After-Tax Payment Amount would be greater without the reduction then
there shall be no reduction in the Total Payment.

Solely as used in this Section 5.2(c), “After-Tax Payment Amount” means (i) the
Total Payment less (ii) the amount of federal income taxes payable with respect
to the Total Payment calculated at the maximum marginal income tax rate for each
year in which the Total Payment shall be paid to the Participant (based upon the
rate in effect for such year as set forth in the Code at the time of the Total
Payment), less (iii) the amount of the Excise Tax, if any, imposed on the Total
Payment. For purposes of any reduction made under Section 5.2(c), (A) the
Payment, if not already paid, shall be subject to reduction first, (B) if the
Payment has already been paid or further reduction is required, other amounts of
the Total Payment shall be subject to reduction in such order as would provide
the Participant the best economic benefit, and (C) the reduction shall not
result in an increase in the Severance Benefit of any other Participant.

5.3 Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Participant or others, other than with respect to a Prior Severance Payment. In
no event shall the Participant be obligated to seek other employment or

 

8



--------------------------------------------------------------------------------

take any other action by way of mitigation of the amounts payable to the
Participant under any of the provisions of this Plan and such amounts shall not
be reduced whether or not the Participant obtains other employment.

5.4 Section 409A of the Code. Notwithstanding any provisions of the Plan or the
foregoing provisions of this Article 4 to the contrary:

(a) Compliance. It is the intent of the parties that the Plan comply with
Section 409A of the Code and related regulations and guidance (“Section 409A”).
Accordingly, the Plan will be interpreted and operated consistent with such
requirements of Section 409A in order to avoid the application of penalty taxes
under Section 409A to the extent reasonably practicable. The Company shall
neither cause nor permit any payment, benefit or consideration to be substituted
for a benefit that is payable under the Plan if the Company knows that such
action would result in the failure of any amount that is subject to Section 409A
to comply with the applicable requirements of Section 409A. To the extent that
any amount or benefit that would constitute “deferred compensation” for purposes
of Section 409A would otherwise be payable or distributable under the Plan by
reason of a Participant’s termination of employment, such amount or benefit will
not be payable or distributable to the Participant unless (i) such termination
of employment meets the requirements of a “Separation from Service” (as defined
in Section 409A), or (ii) the payment or distribution of such amount or benefit
would be exempt from the application of Section 409A by reason of the “short
term deferral exemption” under Section 409A or otherwise. Notwithstanding the
foregoing, the Company makes no representations regarding the tax treatment of
amounts or benefits paid under the Plan and, consistent with Section 5.5,
Participants shall be liable for any taxes that may be incurred by Participants
under Section 409A.

(b) Waiting Period for Specified Employees. Notwithstanding Section 5.2 or any
provision of the Plan to the contrary, if a Participant is a “specified
employee” (as that term is defined in Section 409A) as of the Participant’s
Termination Date, then the amounts which (i) are payable under the Plan upon the
Participant’s “Separation from Service” (as defined above), (ii) are subject to
the provisions of Section 409A and not otherwise excluded under Section 409A,
and (iii) would otherwise be payable during the first six-month period following
such Separation from Service, shall be paid on the first business day that
(x) is at least six months after the date after the Participant’s Termination
Date or (y) follows the Participant’s date of death, if earlier.

(c) Reimbursements and In-Kind Benefits. All reimbursements and in-kind benefits
provided pursuant to the Plan shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) such that any reimbursements or in-kind
benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically, (i) the amounts
reimbursed and in-kind benefits provided under the Plan during the Participant’s
taxable year may not affect the amounts reimbursed or in-kind benefits provided
in any other taxable year, (ii) the reimbursement of an eligible expense shall
be made on or before the last day of the Participant’s taxable year following
the taxable year in which the expense was incurred, and (iii) the right to

 

9



--------------------------------------------------------------------------------

reimbursement or an in-kind benefit is not subject to liquidation or exchange
for another benefit.

5.5 Income, Excise and Other Taxes. The Participant will be liable for and will
pay all applicable tax liability, including federal, state, local and foreign
income, excise or other taxes, by virtue of any payments made to the Participant
under the Plan.

ARTICLE 6

TERMINATION OF EMPLOYMENT

6.1 Termination Date. In the case of the termination of the Participant’s
employment by the Company without Cause, the Participant’s Termination Date is
the date the Company terminates the Participant. In the case of the
Participant’s termination of employment for Good Reason, the Participant’s
Termination Date shall be the date specified in the Notice of Termination,
provided that such date must be at least 30 days from the date the Notice of
Termination is given to the Company (and subject to the Company’s cure right
during such 30-day period) and the Participant actually terminates his or her
employment no later than the date that is one year after the date the
Participant had knowledge of the initial existence of Good Reason.

ARTICLE 7

DURATION, AMENDMENT AND TERMINATION

7.1 Duration. The Plan shall become effective as of the Effective Date and shall
continue in full force and effect until the full payment by the Company of its
obligations under the Plan after a Change of Control. The Plan shall be
effective for only one Change of Control.

7.2 Amendment and Termination. The Plan may be amended or terminated by the
Committee; provided, however, that the Plan shall not be subject to amendment,
change, substitution, deletion, revocation or termination in any respect which
adversely affects the rights of any Participant without the consent of at least
75% of the Participants; and further provided that any such amendment, change,
substitution, deletion, revocation or termination of the Plan shall be deemed
ineffective during the Protected Period without the consent of 100% of the
Participants.

ARTICLE 8

MISCELLANEOUS

8.1 Employment Status. The Plan does not constitute a contract of employment or
impose on the Participant or the Company or its Affiliates any obligation to
retain the Participant as an employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.

8.2 Nature of Plan and Benefits. Participants and any other person who may have
rights hereunder shall be mere unsecured general creditors of the Company with
respect to the Severance Benefits due hereunder, and all amounts shall be
payable from the general assets of the Company.

 

10



--------------------------------------------------------------------------------

8.3 Withholding of Taxes. The Company may withhold from any amount payable or
benefit provided under the Plan such federal, state, local, foreign and other
taxes as are required to be withheld pursuant to any applicable law or
regulation.

8.4 No Effect on Other Benefits. Severance Benefits shall not be counted as
compensation for purposes of determining benefits under other benefit plans,
programs, policies and agreements, except to the extent expressly provided
therein or herein.

8.5 Validity and Severability. The invalidity or unenforceability of any
provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.6 Successors. The Plan shall bind any successor of or to the Company, its
assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under the Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by the Plan, the Company shall require
such successor expressly and unconditionally to assume and agree to perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. The term “Company,” as used in the Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the Plan.

8.7 Assignment. The Plan shall inure to the benefit of and shall be enforceable
by a Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant should
die while any amount is still payable to the Participant under the Plan had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of the Plan to the
Participant’s estate. A Participant’s rights under the Plan shall not otherwise
be transferable or subject to lien or attachment.

8.8 Enforcement. The Plan is intended to constitute an enforceable contract
between the Company and each Participant subject to the terms hereof.

8.9 Disputes.

(a) Arbitration. In consideration for participation in the Plan and eligibility
for the benefits thereunder, the Participant shall submit any dispute or claim
arising from or relating to the Plan that cannot be resolved to mandatory and
binding arbitration administered by the American Arbitration Association (“AAA”)
to be held in Houston, Texas, U.S.A. The arbitration shall be in accordance with
the terms of the Plan and the Commercial Arbitration Procedures of the AAA (the
“Rules”). The arbitration shall be conducted before a panel of three
(3) arbitrators from the AAA National Roster of approved arbitrators who each
have at least fifteen (15) years of employment law experience, of which each of
the parties shall select one and the third of which shall be

 

11



--------------------------------------------------------------------------------

mutually selected by the two (2) arbitrators; provided, that if the two
(2) arbitrators are unable to agree to the selection of the third arbitrator
within a period of fifteen (15) days following the date in which the two
(2) arbitrators are selected by the parties pursuant to this Section, the third
arbitrator shall instead be selected by the AAA pursuant to the Rules. Each
party in such an arbitration proceeding shall be responsible for the costs and
expenses incurred by such party in connection therewith (including attorneys’
fees) which shall not be subject to recovery from the other party in the
arbitration except that any and all charges that may be made for the cost of the
arbitration and the fees of the arbitrators which shall in all circumstances be
paid by the Company. Any court having jurisdiction may enter a judgment upon the
award rendered by the arbitrator. In the event of litigation to enforce an
arbitration award in connection with or concerning the subject matter of this
Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party all reasonable out-of-pocket costs and disbursements
incurred by such party in connection therewith (including reasonable attorneys’
fees).

8.10 Governing Law. The validity, interpretation, construction and performance
of the Plan shall in all respects be governed by the laws of the State of Texas,
without reference to principles of conflict of law. Subject to Section 8.9, any
legal suit, action or proceeding arising out of or relating to the Plan shall be
brought in either the Federal District Court for the Southern District of
Texas—Houston Division or in a judicial district court of Harris County, Texas.

IN WITNESS WHEREOF, Superior Energy Services, Inc. has caused these presents to
be executed by its duly authorized officer this 12th day of December, 2012 but
effective as of the Effective Date.

 

SUPERIOR ENERGY SERVICES, INC. By:   /s/ Terence E. Hall  

Terence E. Hall

Chairman of the Board

 

12



--------------------------------------------------------------------------------

EXHIBIT A

SEVERANCE BENEFIT CALCULATION METHODOLOGY

This Exhibit A describes the variables and the process by which the Committee
will determine the Severance Benefit potentially payable under the Plan with
respect to a Participant. All capitalized terms not defined under Part I:
Definitions of this Exhibit A have the meanings ascribed to them in the Superior
Energy Services, Inc. Change of Control Severance Plan.

PART I: DEFINITIONS

“Average Trading Price” means, with respect to a share of any equity security of
the Company on any date, the average of the daily closing price per share of
such shares for the ten consecutive trading days immediately prior to such date;
provided, however, if prior to the expiration of such requisite ten trading day
period the issuer announces either (i) a dividend or distribution on a Company
security payable in such shares or securities convertible into such shares or
(ii) any subdivision, combination or reclassification of a Company security,
then, following the ex-dividend date for such dividend or the record date for
such subdivision, as the case may be, the Average Trading Price shall be
properly adjusted to take into account such event. The closing price for each
day shall be, if the shares are listed and admitted to trading on a national
securities exchange, as reported in the principal consolidated transaction
reporting system with respect to securities listed on the principal national
securities exchange on which the Company security is listed or admitted to
trading or, if such shares are not listed or admitted to trading on any national
securities exchange, the last quoted price or, if not so quoted, the lowest bid
price in the over-the-counter market, as reported by The NASDAQ Stock Market,
Inc.’s OTC Bulletin Board service or such other system then in use. If the
Company security is not publicly held or not so listed or traded or if, for the
ten days prior to such date, no market maker is making a market in such shares,
the Average Trading Price of such Company security on such shares shall be
deemed to be the fair value of such shares as determined in good faith by the
Committee.

“Base Salary” means a Participant’s annual rate of base salary in effect on the
date of the Change of Control (excluding any bonus or incentive compensation).

“Combined Compensation” means, with respect to each Participant, the sum value
of the Participant’s Base Salary, Target Bonus, and Unvested Long-Term
Incentives. The Combined Compensation is calculated solely for the purpose of
determining each Participant’s Participation Alignment.

“Fully Diluted Shares Outstanding” means the total number of shares of Common
Stock outstanding plus the total number of shares of Common Stock issuable upon
exercise, conversion or exchange of any outstanding securities exercisable,
convertible or exchangeable into or for shares of Common Stock including,
without limitation, all outstanding stock options of the Company.

“Net After-Tax Benefit” with respect to each Participant means the sum of the
Participant’s Total Change of Control Value and Severance Benefit, reduced by
the Total Tax

 

A-1



--------------------------------------------------------------------------------

Liability. Each Participant’s Net After-Tax Benefit as a percentage of the total
Net After-Tax Benefit for all Participants must be within +/- 0.1% of his or her
Participation Alignment.

“Participation Alignment” means, with respect to each Participant, the
percentage the Participant’s Combined Compensation represents of the sum of the
Combined Compensation for all Participants, determined and subject to adjustment
as described in the “Participation Alignment” section of Part II of this
Exhibit A.

“Sharing Pool” means the value of the total amount of Severance Benefits
available to be allocated to all Participants for the applicable Transaction
Value and is determined as set forth under the “Sharing Pool” section of Part II
of this Exhibit A.

“Target Bonus” means the targeted annual bonus(es) with respect to a Participant
for the fiscal year in which the Change of Control occurs.

“Total Change of Control Value” with respect to each Participant means the sum
of the value of any Company-paid continuation coverage benefits for which the
Participant is eligible after the Change of Control and the value of the
Participant’s Unvested Long-Term Incentives vesting in connection with the
Change of Control, with the value of all equity based on the Average Trading
Price of the underlying Common Stock.

“Total Tax Liability” means the (i) the state income tax, federal income tax and
Social Security and Medicare tax liability estimated to be payable with respect
to a Participant’s Total Change of Control Value and Severance Benefit and
(ii) any excise tax liability under Section 4999 of the Code estimated to be
payable with respect to the Participant’s Severance Benefit and the equity
awards underlying the Participant’s Unvested Long-Term Incentives, disregarding
for purposes of this excise tax calculation any other payments that may
constitute a “Payment” as defined in Section 5.2(c) and determined as if the
Participant terminated employment as of the date of the Change of Control. For
purposes of calculating each Participant’s Total Tax Liability, applicable taxes
are applied at the highest rate in effect at the time of the Change of Control
and achievement of the Social Security wage base is disregarded.

“Trading Day” means, if such shares are listed or admitted to trading on any
national securities exchange, a day on which the principal national securities
exchange on which the Company security is listed or admitted to trading is open
for the transaction of business or, if such shares are not listed or admitted, a
day of the week that is not a bank holiday.

“Transaction Value” means (1)(a) in the case of a Change of Control involving a
share exchange, merger or consolidation or the sale of the capital stock of the
Company, the total fair market value (determined at the time of announcement) of
all consideration paid or payable, or otherwise to be distributed (whether or
not pursuant to any escrow, holdback, earnout or comparable arrangement),
directly or indirectly, in respect of a Company common share in connection with
the Change of Control multiplied by the Company’s Fully Diluted Shares
Outstanding, less the aggregate exercise price amounts paid or to be paid by
holders of stock options in connection with the Change of Control, (b) in the
case of a Change of Control involving the sale of assets of the Company, the
total fair market value (at the time of the

 

A-2



--------------------------------------------------------------------------------

announcement) of all consideration paid or payable, or otherwise to be
distributed, directly or indirectly, to the Company or its stockholders in
connection with the Change of Control, and (c) in the case of a Change of
Control involving a recapitalization or reorganization of the Company, the total
fair market value (at the time of announcement) of all equity securities to be
retained and/or received by the Company’s stockholders upon consummation of such
transaction, together with all other consideration paid or payable, or otherwise
to be distributed, directly or indirectly, to Company stockholders in connection
therewith; plus (2) the amount of all indebtedness for borrowed money, preferred
stock, capital leases and any other liabilities and obligations for borrowed
money on the Company’s financial statements immediately prior to the time of
announcement or directly or indirectly to be assumed, retired, repaid, redeemed
or defeased (to the extent not so retired, repaid, redeemed or defeased with
consideration described in clause (1) above) in connection with the Change of
Control. For purposes of determining Transaction Value, consideration includes
cash, securities, property, rights (contractual or otherwise), any dividends
payable to stockholders of the Company after the date of the Change of Control
(other than normal, ordinary course, recurring dividends) and any other form of
consideration. In the case of a Change of Control in which the consideration
consists of another company’s publicly traded securities, the fair market value
of the consideration shall be calculated using the Average Trading Price of such
publicly traded security for the trading day immediately preceding the day of
the announcement of the Change of Control.

“Unvested Long-Term Incentives” means the value of all unvested equity held by a
Participant as of the date of the Change of Control, including restricted stock,
stock options, performance units, and any other long-term equity compensation.
For purposes of determining the value of a Participant’s Unvested Long-Term
Incentives, the value of equity will be the value based on the Average Trading
Price of the underlying Common Stock and all performance units will be valued as
if performance goals were met at target, without taking into account the length
of time remaining prior to vesting with respect to such Unvested Long-Term
Incentives.

PART II: EXPLANATION

Overview

The determination of each Participant’s Severance Benefit will be made by the
Committee according to the principles set forth in this Exhibit A. The Committee
will determine the Severance Benefit with respect to each Participant at the
time of the Change of Control as if the Participant had a Qualifying Termination
on the date of the Change of Control. The Severance Benefit determined by the
Committee to be potentially payable to each Participant is final and binding and
will not be redetermined, subject to Section 5.2(a) of the Plan.

The Severance Benefit is each Participant’s portion of the total cash available
under the Plan to be distributed to all the Participants as cash severance. The
Severance Benefit will be determined with respect to each Participant assuming
that each Participant experiences a Qualifying Termination on the date of the
Change of Control and further according to two principles: (1) each Participant
receives as Net After-Tax Benefit the same percentage (to within +/- 0.1%) of
the total Net After-Tax Benefit that would be received by all Participants under
the

 

A-3



--------------------------------------------------------------------------------

Plan as his or her Participation Alignment and (2) the total Net After-Tax
Benefit received by all Participants is maximized.

Sharing Pool

The total Severance Benefits payable under the Plan may not exceed the Sharing
Pool. The Sharing Pool is determined based on the Transaction Value at the time
of the Change of Control, as shown in Figure 1 below:

Figure 1:

 

Transaction Value
(in Billions)

   Sharing Pool 
(8 Executives)      Sharing Pool as a Percentage
of Transaction Value
(Approximate)  

1.0

   $ 15,000,000         1.50 % 

2.0

   $ 18,725,601         0.94 % 

2.5

   $ 19,726,908         0.79 % 

3.0

   $ 20,745,266         0.69 % 

3.5

   $ 21,781,202         0.62 % 

4.0

   $ 22,835,260         0.57 % 

4.5

   $ 23,908,000         0.53 % 

5.0

   $ 25,000,000         0.50 % 

5.5

   $ 26,092,000         0.47 % 

6.0

   $ 27,203,260         0.45 % 

6.5

   $ 28,334,358         0.44 % 

7.0

   $ 29,485,889         0.42 % 

7.5

   $ 30,658,465         0.41 % 

8.0

   $ 31,852,719         0.40 % 

8.5

   $ 33,069,301         0.39 % 

9.0

   $ 34,308,880         0.38 % 

9.5

   $ 35,572,146         0.37 % 

10.0

   $ 36,859,811         0.37 % 

10.5

   $ 38,172,605         0.36 % 

11.0

   $ 39,511,283         0.36 % 

20.0

   $ 50,000,000         0.25 % 

Figure 1 shows Sharing Pool values for only selected Transaction Values. If the
actual Transaction Value at the time of a Change of Control falls between the
Transaction Values shown in Figure 1, the Sharing Pool for that Transaction
Value will be interpolated between the Transaction Value and Sharing Pool
combinations shown in Figure 1. The Committee will determine the Sharing Pool
should the applicable Transaction Value fall outside the scope of Figure 1.

Additionally, the Sharing Pool value in Figure 1 will be adjusted if
Participants have been added or removed from the Plan between the Effective Date
and the date of the Change of Control. For each individual who is a Participant
as of the Effective Date and is no longer a Participant as of the date of the
Change of Control, the Sharing Pool for the applicable Transaction Value will be
decreased by the amount that is equal to the applicable Transaction

 

A-4



--------------------------------------------------------------------------------

Value multiplied by 0.07% or 0.04% if the individual is in the top half or
bottom half, respectively, of Participants ranked by Combined Compensation, as
determined by the Committee. For each individual who is a Participant as of the
date of the Change of Control and was not a Participant as of the Effective
Date, the Sharing Pool for the applicable Transaction Value will be increased by
the amount that is equal to the applicable Transaction Value multiplied by 0.07%
or 0.04% if the individual is in the top half or bottom half, respectively, of
Participants ranked by Combined Compensation, as determined by the Committee;
provided, however, that with respect to an individual who becomes a Participant
in the Plan no later than one year after the Company acquires (whether by stock
purchase, asset purchase or merger) the employer (or an affiliate of the
employer) of such individual, the Sharing Pool for the applicable Transaction
Value may be increased to account for such individual’s participation in the
Plan solely as determined by the Committee.

Participation Alignment

The Participation Alignment with respect to each Participant is initially
determined by dividing the Participant’s Combined Compensation by the sum of the
Combined Compensation for all Participants, thus resulting in a percentage
amount for each Participant which, in total, add up to 100%.

The difference between the Participation Alignment of the Participant with the
highest Combined Compensation and the Participation Alignment of the Participant
with the second highest Combined Compensation of all the Participants as of the
date of the Change of Control may not exceed the percentage that is equal to
(1/n)% +12%, where n is the number of Participants as of the date of the Change
of Control. If necessary, the Participation Alignment of the Participant with
the highest Combined Compensation as of the date of the Change of Control will
be decreased and the Participation Alignments of each of the other Participants
increased on a pro rata basis such that (1) the rule contained in the preceding
sentence is respected and (2) the sum of the Participation Alignments of all
Participants is equal to 100%. If the Participation Alignment of any Participant
is so decreased or increased, the calculations in this Exhibit A shall be
performed as if such Participant’s Combined Compensation when compared to the
total Combined Compensation for all Participants resulted in such decreased or
increased Participation Alignment.

Determination of Severance Benefit

Ultimately, the Severance Benefit for each Participant is determined by the
allocation of the Sharing Pool that maximizes the sum of the Net After-Tax
Benefit with respect to all Participants while ensuring that the Net After-Tax
Benefit allocated with respect to each Participant constitutes the same
percentage (to within +/- 0.1%) of the total Net After-Tax Benefit determined
for all Participants as his Participation Alignment. If any Participant’s
Severance Benefit is reduced under Section 5.2(b) of the Plan due to his or her
receipt of a Prior Severance Payment, the amount by which his or her Severance
Benefit is reduced shall not be reallocated among other Participants.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

SUPERIOR ENERGY SERVICES, INC.

CHANGE OF CONTROL SEVERANCE PLAN

FORM OF ACKNOWLEDGEMENT AND ACCEPTANCE

I acknowledge that I have received and reviewed the summary of the severance
benefit potentially payable to me under the Superior Energy Services, Inc.
Change of Control Severance Plan (the “Summary”). I acknowledge that the
calculated severance benefit as presented in the Summary is the Severance
Benefit applicable to me and that I accept this determination.

 

        [Name of Participant]   Date        

 

B-1